
	
		II
		110th CONGRESS
		2d Session
		S. 2659
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to ensure that all trailers or mobile homes purchased
		  by the Federal Emergency Management Agency meet the safety standards
		  established by the Secretary of Housing and Urban Development for housing used
		  in programs of the Department of Housing and Urban Development.
		  
	
	
		1.Trailers and mobile
			 homesTitle IV of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et
			 seq.) is amended—
			(1)by redesignating section 425, as added by
			 section 607 of the SAFE Port Act (Public Law 109–347; 120 Stat. 1941) (relating
			 to essential service providers), as section 427; and
			(2)by adding at the end the following:
				
					428.Trailers and
				mobile homes
						(a)In
				generalThe Administrator of
				the Federal Emergency Management Agency shall ensure that any trailer or mobile
				home purchased by the Federal Emergency Management Agency meets the safety
				standards established by the Secretary of Housing and Urban Development under
				section 50.3(i) of title 24, Code of Federal Regulations (relating to
				limitations on hazardous materials in housing to be used in a program of the
				Department of Housing and Urban Development), or any successor to that section,
				including any such standards for—
							(1)formaldehyde;
							(2)lead; or
							(3)any other
				hazardous material, contamination, toxic chemical or gas, or radioactive
				substance that could affect the health or safety of an occupant.
							(b)Rule of
				constructionNothing in this section may be construed to relieve
				the Administrator of the Federal Emergency Management Agency of the duty to
				provide safe and secure shelter to individuals and households residing in any
				area that is affected by a major
				disaster.
						.
			
